PER CURIAM:
El 22 de mayo de 1989 el Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, nos informó que la Leda. Sofía Valdespino Vda. de Molero no rendía sus índices notariales desde el 3 de agosto de 1987 y que tampoco había rendido el informe anual de activi-dad notarial por los años 1987 y 1988 requeridos por la Regla 12(d) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A.
Mediante resolución emitida el 8 de junio de 1989, este Tribunal le concedió a la abogada un término de veinte (20) *814días para que remitiera los índices notariales correspon-dientes y para que mostrara causa por la cual no debía ser sancionada por su incumplimiento con la Ley Notarial de Puerto Rico de 1987.
En vista de que la licenciada Valdespino no cumplió con la orden contenida en la Resolución de 8 de junio de 1989, emi-timos otra resolución el 20 de julio de 1989. En ésta la sus-pendimos temporeramente del ejercicio de la notaría y le or-denamos al Alguacil General que se incautara de los proto-colos y registros de afidávit de esta abogada. Le concedimos, además, un término de treinta (30) días para que rindiera los índices notariales y mostrara causa por la cual no debía ser separada permanentemente del ejercicio de la notaría y dis-ciplinada como abogada. Al día de hoy, la abogada no ha cum-plido con ninguna de las órdenes emitidas.
Desde In re Colón de Zengotita, 116 D.P.R. 303, 305 (1985), hemos advertido que seremos “rigurosos en la aplicación de sanciones disciplinarias motivadas por el incumplimiento ... de la Ley Notarial”. (Énfasis suprimido.) La licenciada Valdespino no sólo ha incumplido la obligación de rendir los índices notariales que le impone el Art. 12 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2023, sino que, además, ha desobedecido repetidamente las órdenes emitidas por este Tribunal.
Reiteramos que no toleraremos esta conducta. In re Rosa Batista, 122 D.P.R. 485 (1988). El no cumplir con las órdenes que dicta este Tribunal “menoscaba la jurisdicción disciplinaria de este Foro y ‘atenta contra el compromiso de mantener y contribuir a un orden jurídico íntegro y eficaz en nuestra sociedad’. In re Ayala Hernández, 121 D.P.R. 758, 760 (1988)”. In re La Fontaine Martell, 123 D.P.R. 433, 434 (1989).
*815En virtud de lo expuesto, procede decretar la suspensión provisional del ejercicio de la abogacía de la Leda. Sofía Valdespino Vda. de Molero hasta que acredite su disposición de cumplir con las órdenes que emite este Tribunal. Una vez acredite su cumplimiento estricto con nuestras resoluciones y explique satisfactoriamente su actuación, podrá solicitar su reinstalación al ejercicio de la abogacía.

Se dictará sentencia de conformidad con lo antes ex-puesto.